Citation Nr: 0428010	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-16 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for atypical squamous 
metaplasia (nasal sinus disease), claimed as secondary to 
exposure to Agent Orange and as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, with confirmed service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May and September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied entitlement 
to the benefit currently sought on appeal.  The claim was 
certified to the Board and then remanded in March 2000 for a 
hearing.  After the hearing was conducted, the claim was 
recertified to the Board.  In January 2001, the Board 
remanded the claim for further development.  In February 
2004, the claim was returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran has confirmed service in the Republic of 
Vietnam from March 1968 to February 1969.

2.  Atypical squamous metaplasia was not manifested in 
service or within a year of service, and is not due to 
herbicide exposure or smoking.  


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been exposed to a 
herbicide agent.  38 U.S.C.A. § 1116(f). 

2.  Atypical squamous metaplasia, claimed as due to herbicide 
exposure and tobacco dependence, was not incurred in or 
aggravated during active service; nor may the disorder be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 
3.309 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for atypical squamous metaplasia.  In 
this context, the Board notes that a substantially complete 
application was received in March 1998, prior to the 
enactment of the VCAA.  The AOJ adjudicated the claim in May 
1998.  The veteran filed a timely appeal and the claim was 
certified to the Board.  The Board twice remanded the claim, 
first in March 2000 for a hearing, and second in January 2001 
for further development.  In December 2003, prior to the 
recertification of the claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any evidence or 
information he knew of that would support the claim.  Thus, 
the Board finds that the content and timing of the December 
2003 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  The last date on which such veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of      § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R.          § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

For purposes of establishing service connection for a 
disability resulting from nicotine dependence, the Board 
notes that the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amended 38 U.S.C.A. § 1110 and § 1131 to prohibit the payment 
of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998 and was made 
effective for all claims filed thereafter.  The newly created 
provision, 38 U.S.C.A. § 1103, therefore, does not affect 
veterans who filed claims on or before June 9, 1998.  In the 
present case, the veteran's claim for service connection for 
nasal disease, secondary to in-service smoking and service-
acquired nicotine dependence, was filed in March 1998.  
Therefore, 38 U.S.C.A. § 1103 does not apply and the 
veteran's tobacco-related claim is governed by the law in 
effect when the claim was filed.

In this regard, the VA General Counsel issued a precedent 
opinion in January 1993 that clarified when benefits may be 
awarded based upon tobacco use in service.  See VAOPGCPREC 2-
93 (Jan. 13, 1993).  The General Counsel concluded that, if 
it is determined that a veteran incurred a disease or injury 
as a result of tobacco use in the line of duty in the active 
military, naval, or air service, service connection may be 
established for disability or death resulting from that 
disease or injury, even if the disease or injury does not 
become manifest until after discharge from service. As to the 
question of whether nicotine dependence, per se, may be 
considered a disease or injury for VA disability compensation 
purposes, the General Counsel deferred to the Board's 
evaluation of the matter.  The General Counsel held that such 
a determination "is essentially an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month (to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes) the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a) governing 
secondary conditions: whether the veteran acquired a 
dependence on nicotine during service; and whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also Davis v. 
West, 13 Vet. App. 178 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Service personnel records confirm that the veteran served in 
the Republic of Vietnam from March 1968 to February 1969.  He 
contends that during this period of service, he was exposed 
to herbicides, specifically Agent Orange, and became 
dependent on nicotine.  He further contends that his current 
nasal sinus disease is  secondary to these circumstances.  

The veteran's service medical records are negative for any 
clinical findings referable to the sinuses or atypical 
squamous metaplasia.  

Post service treatment records dated from January 1991 to 
March 2003 have been associated with the claims folder.  
Records pertinent to the issue on appeal are discussed below.

In November 1997, the veteran underwent surgery to have three 
nasal polyps explored.  The pre-operative diagnoses were 
bilateral intranasal polyps, bilateral ethmoid polyps, and 
bilateral occlusion of osteomeatal complex.  An excision of 
the bilateral intranasal polyps was performed.  Additionally, 
an ethmoidectomy and antrostomy were performed.  The post-
operative diagnoses remained the same.   The subsequent 
surgical pathology report stated that the ethmoid polyps were 
allergic type, with foci of marked atypical squamous 
metaplasia.  

In January 1998, the veteran underwent a second surgery for a 
revision of the ethmoid with biopsies, after his two surgeons 
decided that further biopsy was necessary to ensure there was 
no underlying carcinoma or further atypical changes leading 
to carcinoma.  The surgeon noted that after the first 
surgery, and before the second, the veteran had reported 
exposure to agent orange during his service in the Vietnam 
War.  The tissue samples were evaluated as normal.  No 
abnormal findings were noted upon inspection of the middle 
meatus and ethmoid.  Later the same month, the surgeon 
indicated that the pathology reports from the second surgery 
showed no metaplastic or abnormal epithelial changes.  The 
veteran continued regular follow-up visits through June 2001.

In correspondence dated in January 2000, the veteran's 
surgeon indicated that the veteran had been going to him on a 
routine basis for fiber optic examination of his sinuses 
"because of his ethmoid polyps that showed atypia which we 
related to Agent Orange Exposure in Vietnam."  He further 
indicated that the veteran's exams since had been normal.

The veteran first sought treatment for nasal polyps through 
the VA Medical Center in June 2002.  He stated that he came 
to the VA for all care, and that he needed a prescription for 
prednisone to treat "recurrent polyps."  He also reported 
having quit smoking seven years prior.  His evaluation 
indicated he had no complaints nor trauma to report.  The 
assessment referable to the nasal polyps was to follow-up 
with his private medical doctor.

In March 2003, the veteran underwent VA examination per the 
request of the Board.  The veteran gave a history of his 
treatment for nasal polyps, including the two prior 
surgeries.  He also reported having smoked one pack a day 
since he was 21 years old and that he stopped smoking roughly 
two years prior to the examination.  He represented that he 
continues to have intermittent problems with nasal 
obstruction and changes in alteration of sense of smell, 
depending upon the degree of nasal obstruction.  He most 
recently had completed a course of systemic steroid 
medication along with topical inhalers for a recurrence of 
nasal polyps.

Upon fiber optic endoscopic examination of the nose, the 
veteran's mucus membranes were decongested.  The right nasal 
cavity showed changes consistent with previous nasal 
polypectomy and ethmoid sinus surgery.  There was no evidence 
of polyp disease in the right side of the nose.  On the left 
side, there was again evidence of previous nasal ethmoid 
surgery.  There was one small, non-obstructing polyp in the 
middle meatus.  The examiner noted a diagnosis of bilateral 
intranasal and ethmoid polyoid sinus disease.  

The examiner reviewed both the claims folder and the remand 
order of the Board.  He stated that after having reviewed the 
statement of the case, which described the law for 
presumptive service connection based on exposure to 
herbicide, the veteran's nasal disease was not listed.  He 
further opined that nasal polyps and those that show atypical 
squamous metaplasia do not fall within the realm of an 
obvious malignancy of the respiratory tract, which does 
appear on the list of presumptive diseases.  It was his 
opinion that the veteran's nasal and sinus polyp disease was 
not related to his service exposure to Agent Orange. 

Regarding the issue of whether the veteran's condition was 
related to smoking, it was his opinion that smoking is not 
the sole reason for nasal and sinus polyp disease.  The usual 
etiologic factors for polyp formation are recurring sinus 
infections and/or respiratory tract allergies.  Based on 
that, he opined that smoking cannot be considered to be a 
single major factor in the development of nasal polyps.  

Regarding the issue of whether the veteran's nicotine 
dependence contributed to his nasal and sinus polyp disease, 
the examiner opined that a  person smoking one pack a day for 
34 years would be considered to be nicotine dependent, but 
would not be considered to be a heavy smoker.  He added in 
his addendum to the examination that the veteran's smoking is 
not considered to be a cause for the veteran's nasal and 
sinus polyp disease. 

In addition to the medical evidence of record, the veteran 
appeared before the undersigned Veterans Law Judge at a 
personal hearing in October 2000.  At that time, the veteran 
testified that he had no other toxic exposure apart from 
being exposed to Agent Orange during his service in Vietnam.  
He also stated his examining physician for the nasal problem 
implied a link to herbicides and then suggested he file a 
claim with the VA.

The veteran also testified that he began smoking tobacco when 
he arrived in Vietnam.  He noted that he received them free 
and that the cigarettes were good for burning leeches off his 
skin while walking through deep waters.  He testified that he 
never tried to quit smoking while in service, but has 
attempted a few times since separation. 

To reiterate, service connection may be granted either 
directly or presumptively.  For direct service connection, 
there must be evidence of a medical nexus between an in-
service injury and a current disability.   For presumptive 
service connection due to exposure to herbicides, the current 
disability must be listed in 38 C.F.R. § 3.309(e) as outlined 
above.

With respect to the issue of direct service connection for a 
nasal disorder based on herbicide exposure, the Board 
observes the veteran's service medical records are silent as 
to any complaint or diagnosis of atypical squamous metaplasia 
or other nasal problem.  The first instance of treatment for 
the disorder was in November 1997, nearly 30 years after his 
separation from service.  Records documenting the veteran's 
treatment from then to June 2002 contain one reference to the 
veteran's exposure to Agent Orange in Vietnam.  Specifically, 
a one sentence letter dated in January 2000 states that the 
veteran has received regular examinations of his sinuses 
because of polyps that were previously related to Agent 
Orange exposure.  This opinion does not cite a basis for the 
opinion that the two are related, nor do any of the actual 
clinical treatment reports from this surgeon discuss Agent 
Orange as a possible causative factor. 

During the March 2003 VA examination, the claims folder was 
reviewed and the veteran examined in conjunction with his 
claim.  The VA examiner opined on the basis of VA regulations 
that there was no evidence to suggest a link between the 
veteran's exposure to Agent Orange and his current nasal and 
sinus polyp disease. 

As explained above, it is the Board's duty to determine the 
credibility and probative value of all the evidence.  See 
Madden v. Gober, at 1481.  Because the private surgeon merely 
stated that he had related the veteran's atypical squamous 
metaplasia to exposure to Agent Orange, without any reference 
to how or why he formed the opinion, the Board assesses 
little probative weight to the statement.  The VA examiner, 
on the other hand, relied on applicable VA regulation and a 
full review of the claims folder, to include the veteran's 
private medical records, when forming his opinion.  As such, 
more weight is afforded the VA opinion.  Based on the medical 
and other evidence of record, the Board finds that the 
veteran's claim for direct service connection for nasal 
disease due to exposure to herbicides is not warranted, as 
there is insufficient medical evidence of a nexus between the 
veteran's in-service exposure to Agent Orange and his current 
nasal disease.

With respect to the issue of direct service connection for a 
nasal disorder based on nicotine dependence, the Board 
observes that the March 2003 VA examination revealed that the 
veteran is considered to be nicotine dependent, dating back 
to his time in service.  His hearing testimony confirmed that 
he began smoking in service.  Based on the law prior to June 
1998, the issue therefore becomes whether his nicotine 
dependence may be considered the proximate cause of his nasal 
polyp disease.  The only medical opinion of record on this 
issue is the March 2003 VA examiner's opinion, which 
expressly denied a causal link between the veteran's nasal 
polyps and his long history of smoking.  Specifically, he 
opined that his smoking cannot be considered to be a single 
major factor or a cause in the development of nasal polyps.  
Because the evidence does not establish that the veteran's 
in-service nicotine dependence is the proximate cause of his 
nasal polyps, secondary service connection for nasal polyps 
due to nicotine dependence is not warranted.

Finally, with respect to the issue of presumptive service 
connection, the Board notes that by virtue of his in-country 
service in Vietnam from March 1968 to February 1969, the 
veteran is presumed to have been exposed to a herbicide 
agent.  The veteran does not, however, have a disability that 
is shown to be associated with herbicide exposure.  By 
regulation, there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
of Veterans Affairs has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  In this regard, the Board 
observes that nasal polyp disease, or atypical squamous 
metaplasia, is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 38 
C.F.R. § 3.309(e).  Therefore, presumptive service connection 
based on the veteran's service in Vietnam has not been 
established.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for nasal polyp disease is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his current disorder is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  Absent 
a professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).
	






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for atypical squamous 
metaplasia (nasal sinus disease) is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



